DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/07/2022 have been considered for examination. 

With regard to the objections to Abstract, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered but are not persuasive. Thus, the objections to Abstract will be maintained.

With regard to the objections to Claims, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the claim interpretation under 112(f), Applicant is silent, merely stating, “Applicant acknowledges the Examiner's statement without necessarily agreeing or disagreeing with its validity. Applicant reserves the right to later submit additional or alternative remarks regarding claim interpretation and patentability” (see, page 14 of Remarks). Thus, the claim interpretation under 112(f) will be maintained.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) rejections to Claims other than what is set forth below have been withdrawn.

With regard to the 101 rejections to Claims, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 101 rejections have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 04/07/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects of the present disclosure” in line 1 which can be implied.  See MPEP § 608.01(b). It is suggested to rewrite the abstract by removing the terms “aspects” or “present disclosure”.
Appropriate correction is required.

Claim Objections
Claims 4-18 and 22-36 are objected to because of the following informality:  
Claim 4 recites, “a CSI instance and a transmission instance of a corresponding CSI report” (lines 2-3). It is suggested to replace it with “a CSI instance of the CSI instances and a transmission instance of a corresponding CSI report of the one or more CSI reports” for clarity. Claims 10, 22 and 28 are objected to at least based on a similar rational applied to claim 4.
Claim 6 recites, “... transmit the CSI report” (line 2). It is suggested to replace it with “... transmit the corresponding CSI report” for clarity. Claim 6 recites, “... if a time between reception of that CSI-RS instance” (line 2). It is suggested to replace it with “... if a time between the reception of that CSI-RS instance” for clarity. Claim 24 is objected to at least based on a similar rational applied to claim 6.
Claim 9 recites, “ ... one or more CSI-RS instances .... ” (line 4). It is suggested to replace it with “ .... the one or more CSI-RS instances ...” for clarity. Claims 11-14, 27 and 31-32 are objected to at least based on a similar rational applied to claim 9.
Claim 24 recites, “The apparatus of claim 22 wherein” (line 1). It is suggested to replace it with “The apparatus of claim 22, wherein” for clarity.
Claim 38 recites, “... for processing ...” (line 10). It is suggested to replace it with “...  processing ...” for clarity.
Claims 5-6, 8, 10, 15, 17-18, 23-24, 26, 28, 33 and 35-36 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving one or more instances of channel state information reference signals (CSI-RS); means for generating one or more CSI reports ...; means for determining for timing ...; and means for transmitting the one or more CSI reports ...”, as recited in claim 39 and “means for transmitting one or more instances of channel state information reference signals (CSI-RS); means for receiving one or more CSI reports ...; means for determining a link ...; and means for processing the one or more CSI reports ...”, as recited in claim 40. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitations, “means for receiving one or more instances of channel state information reference signals (CSI-RS)” and “means for transmitting the one or more CSI reports ...”, as recited in claim 39; and “means for transmitting one or more instances of channel state information reference signals (CSI-RS)” and “means for receiving one or more CSI reports ...”, as recited in claim 40, it appears that the following are corresponding structures described in the specification: see, “transceivers 254a-254r” in FIG. 2; ¶0036. 
Regarding the limitations,” means for generating one or more CSI reports ...” and “means for determining for timing ...”, as recited in claim 39; and “means for determining a link ...; and “means for processing the one or more CSI reports ...”, as recited in claim 40...”, it appears that the following are corresponding structures described in the specification: see, “controller/processor 280” in FIG. 2; ¶0039.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 14-15, 17-18, 32-33 and 35-36 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 14 (similarly to claim 32) recites "... the transmitter is configured to transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE) multiplexed with the data” (lines 4-5), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
In some cases, the one or more CSI reports may be multiplexed with PSSCH and transmitted as MAC_CE. In such cases, each report may be conveyed in an individual MAC_CE or a single MAC_CE may contain multiple (or all) of the reports (see, ¶0075); and
In some cases, the one or more CSI reports may be bit multiplexed with PSSCH (similar to UCI on PUSCH). In such cases, the Rx UE may send (e.g., via SCI) control information that indicates the presence of the report(s), the size, and/or number of the report(s) (see, ¶0076).

It should be noted that the above portions of the specification merely describe: the one or more CSI reports are multiplexed with PSSCH and transmitted as MAC CE, or the number of CSI reports are transmitted via control information, but does not describe (see, emphasis) “... transmits the number of CSI reports in at least one media access control (MAC) control element multiplexed with the data”, as recited in claim 17. Although considering ¶0050 of the specification disclosing “For sidelink CSI reporting, CSI may be delivered using PSSCH using the resource allocation procedure for data transmission. In such cases, the CSI may be multiplexed with data”, nowhere does the specification including the above-cited portions thereof describes a particular feature where the number of CSI reports in at least one media access control (MAC) control element multiplexed with the data is transmitted.
Further, claim 17 (similarly to claim 35) recites "... the one or more CSI reports are bit multiplexed with the data” (lines 1-2), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. Although considering ¶0050 and 0075-0076 of the specification as cited above, nowhere does the specification including the above-cited portions thereof describes, the one or more CSI reports are bit multiplexed with the data because the specification is silent on a particular feature where the one or more CSI reports are bit multiplexed when being multiplexed with the data”.
Further, claim 18 (similarly to claim 36) recites "... the one or more CSI reports are resource element (RE) multiplexed with the data” (lines 1-2), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. Although considering ¶0050 and 0075-0076 of the specification as cited above, nowhere does the specification including the above-cited portions thereof describes, the one or more CSI reports are resource element (RE) multiplexed with the data because the specification is silent on a particular feature where the one or more CSI reports are resource element (RE) multiplexed when being multiplexed with the data”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 13-15, 24 and 31-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, “... for a given CSI-RS instance if a time between reception of that CSI-RS instance ...” (lines 2-3). It is unclear whether “that CSI-RS instance” refers to “a given CSI-RS” or “a CSI-RS instance” (line 2 of claim 4). Claim 24 is rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 13 recites, “... the number of CSI reports ...” (last line). It is unclear in what relationship “... CSI reports ...” (last line) is associated with “the one or more CSI reports” (line 2) and “individual CSI reports” (line 3). Claims 14 and 31-32 are rejected at least based on a similar rational applied to claim 13. For the sake of examination purpose only, it is interpreted as best understood.
Claim 24 recites, “the transmitter is configured to transmit CSI ...” (line 1). However, claim 19 recites, the apparatus comprises: ... a receiver configured to receive CSI ...” (line 5). It is unclear whether “an apparatus for wireless communication by a second wireless device” performs “transmit CSI” as recited in claim 24 or “receive CSI” as recited in claim 19. For a similar rational given for claim 24, regarding claim 23, it is unclear whether “an apparatus for wireless communication by a second wireless device” performs “receive radio resource control (RRC) signaling as recited in claim 23 or not. For the sake of examination purpose only, it is interpreted as best understood.
Claims 15 and 33 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-4, 9-10, 37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511).

Regarding claim 1, 3GPP1 teaches, an apparatus for wireless communication by a first wireless device [section 2.2, an apparatus for wireless communication by UE2], the apparatus [section 2.2, the UE2] comprising: 
a receiver configured to receive one or more instances of channel state information reference signals (CSI-RS) [section 2.2; 1st paragraph, obtaining SCSI-RS(s) transmitted by peer UE (e.g., UE1 9 (see, FIG. 5); every UE has a receiver]; 
at least one processor configured to generate one or more CSI reports for one or more of the CSI-RS instances [section 2.2, (the UE2) transmits SL CSI reports for the SSCI-RS(s); note that transmitting the SL CSI report requires generating the SL CSI report] and determine timing for transmitting the one or more CSI reports based, at least in part, on at least one condition involving the CSI-RS instances [section 2.2; FIG. 5, (the UE2) transmits the SL CSI reports within a valid report window which requires determining timing of the window; note that the valid report window is considered as at least one condition involving the CSI-RS instances and every UE has a processor]; and 
a transmitter configured to transmit the one or more CSI reports multiplexed ... in a physical sidelink shared (PSSCH transmission) in accordance with the determined timing [section 2.2; FIG. 5, (the UE2) transmits the SL CSI reports within a valid report window which requires determining timing of the window; note that the SCSI reports in response to at least one SCSI-RS over PSSCH and transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSC; further note that every UE has a transmitter].
Although 3GPP1 teaches, “a transmitter configured to transmit the one or more CSI reports multiplexed ... in a physical sidelink shared (PSSCH) transmission in accordance with the determined timing”, 3GPP1 does not explicitly teach (see, emphasis), transmit the one or more CSI reports multiplexed with data in a physical sidelink shared (PSSCH) transmission.
However, Zhang teaches, transmit one or more CSI reports multiplexed with data in a physical sidelink shared (PSSCH) transmission [FIG. 4; ¶0099, CSI feedback information is transmitted together with the data information via a PSSCH]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Zhang for “transmit one or more CSI reports multiplexed with data in a physical sidelink shared (PSSCH) transmission” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.	

Regarding claim 3, 3GPP1 in view of Zhang teaches, all the limitations of claim 1 as set forth above, and Zhang further teaches, CSI reports comprises at least a channel quality indicator (CQI) and a rank indicator (RI) [¶0092, the feedback information/CSI reports include channel quality indicator and rank indicator].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 3 of Ashraf (as annotated)>

Regarding claim 4, 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, “at least one condition” as set forth above, and 3GPP1 further teaches, the at least one condition is based on a maximum time delay between reception of a CSI-RS instance and a transmission instance of a corresponding CSI report [section 2.2; FIG. 5 (right); the condition used for the UE2 to transmit the SCSI report is based on the valid CSI report window; note that the latest time of the valid CSI report window corresponds to a maximum delay between reception of the SCI-RS from the UE1 and the transmission of the SCSI report].

Regarding claim 9, 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating the one or more CSI reports for the one or more CSI-RS instances received within a window [section 2.2; FIG. 5, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS; note that transmitting the SCSI reports requires generating the SCSI reports; note that meeting the valid CSI report window requires that the CSI report is generated and transmitted before/within the valid CSI report window].  

Regarding claim 10, 3GPP1 in view of Zhang teaches, all the limitations of claim 9, and 3GPP1 further teaches, the window is based on a maximum time delay between reception of a CSI-RS instance and a CSI transmission instance [section 2.2; FIG. 5, a duration of the valid CSI report window is a maximum time delay between reception of the SCSI-RS and transmission of the CSI report, thus, the window is based on the maximum time delay].  

Regarding claim 37, claim 37 recites similar features to claim 1 without adding further patentable feature. Thus, claim 37 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 39, claim 39 recites similar features to claim 1 without adding further patentable feature. Thus, claim 39 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 41, 3GPP1 teaches, a computer readable medium having instructions stored thereon [section 2.2, UE2; note that every UE has a computer readable medium such as memory having instructions]. Thus, claim 41 is rejected at least based on a similar rational applied to claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Song et al (US Publication No. 2021/0075486).

Regarding claim 5, although 3GPP1 in view of Zhang teaches, all the limitations of claim 4 and particularly, "the maximum time delay" as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), receive radio resource control (RRC) signaling indicating a value of a time delay.
	However, Song teaches, receive radio resource control (RRC) signaling indicating a value of a time delay [¶0069, time delays of T1 or T2 are configured (by the network device) through RRC signaling]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang with the additional teachings of Song for “receive radio resource control (RRC) signaling indicating a value of a time delay” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Ashraf et al (US Publication No. 2021/0392620).
Note: Ashraf claims priority of US Provisional Application No. 62/741,264 (hereinafter, “Ashraf’264) filed on 10/04/2018, thus Ashraf is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 09/17/2019. 

Regarding claim 6, although 3GPP1 in view of Zhang teaches, all the limitations of claim 4 and particularly, "the maximum time delay" and “transmit the CSI for a given CSI-RS instance” as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay.  
	However, Ashraf teaches, transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay [FIGS. 3-4; ¶0088-0095, a selection window of CSI report contains a selected resource for CSI report transmission 320 and a selected resource for data transmission 330 (see, FIG. 3 of Ashraf as annotated below); note that since the CSI report is a response to a CSI-RS, there should a reception of the CSI-RS (i.e., reception of the CSI-RS) before or when the starting point (see, T1 at FIG. 3 of Ashraf as annotated below) of the selection window of CSI report 300 and the ending point (see, T2 at FIG. 3 of Ashraf as annotated below) of the window 300. Thus, an interval between the reception of the implied CSI-RS and T2 is considered as the claimed “maximum time delay”; further note that FIG. 3 of Ashraf as annotated below shows an interval between the reception of the implied CSI-RS and the starting point (see, T3 at FIG. 3 of Ashraf as annotated below) which is considered as the claimed “a time between reception of the CSI-RS instance and a potential data transmission. When the starting point (T3) of the data transmission 330 is less than the ending point (T2) of the window 300, the CSI report is transmitted (see, CSI report transmission 320)] (see also, Ashraf’264; FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang by including the above-mentioned features, as taught by Ashraf because it would provide the system with the enhanced capability of improving resource utilization by reducing problems associated with half-duplex, resource fragmentation and inter modulation distortion [¶0021 of Ashraf] (see also, Ashraf’264; ¶0046).

Claims 8, 19, 21-22, 26-28, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730).

Regarding claim 8, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1, and 3GPP1 further teaches, the first wireless device is configured to trigger the transmission of the CSI on the data channel [section 2.2, (the UE2) transmits SL CSI report for SCSI-RS on PSSCH; note that transmitting a signal requires triggering the transmitting the signal], 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), the transmission of the CSI ... with a time for the first wireless device to prepare the data channel transmission with the CSI. 
However, Gao further teaches, the transmission of the CSI ... with a time for the first wireless device to prepare the data channel transmission with the CSI [¶0059-0062, if X+Y<K2, note that a sum of X offset between DCI and A-CSI-RS and Y offset between A-CSI-RS and A-CSI is less than K offset between DCI and PUSCH, thus the transmission of the A-CSI is made with a time delay before the A-CSI transmission on the PUSCH is made].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].

Regarding claim 19, 3GPP1 teaches, an apparatus for wireless communication by a second wireless device [section 2.2, an apparatus for wireless communication by UE1],, 
the apparatus [section 2.2, the UE1] comprising: 
a transmitter configured to transmit one or more instances of channel state information reference signals (CSI-RS) [section 2.2; 1st paragraph, obtaining SCSI-RS(s) transmitted by peer UE (e.g., UE1 9 (see, FIG. 5); note that this procedure requires the UE1 transmitting the SCSI-RS(s) using a transmitter and every UE has a transmitter]; 
a receiver configured to receive one or more CSI reports from a first wireless device, generated for one or more of the CSI-RS instances [section 2.2; FIG. 5, (the UE1) receives SL CSI reports from UE2 (i.e., first wireless device), generated based on the SCSI-RS(s); note that every UE has a receiver], wherein the one or more CSI reports are multiplexed ... in a physical sidelink shared channel (PSSCH) transmission [section 2.2; FIG. 5, (the UE2) transmits the SL CSI reports within a valid report window which requires determining timing of the window; note that the SCSI reports in response to at least one SCSI-RS over PSSCH and transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSC; further note that every UE has a transmitter]; and 
at least one processor configured to and process the CSI [section 2.2; proposals 8-9, the UE receiving CSI report (i.e., UE1/second wireless device) forwards (i.e., process) the CSI report to serving gNB; note that every UE has a processor].  
Although 3GPP1 teaches, “the one or more CSI reports are multiplexed ... in a physical sidelink shared channel (PSSCH) transmission” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the one or more CSI reports are multiplexed with data in a physical sidelink shared channel (PSSCH) transmission.
However, Zhang teaches, one or more CSI reports are multiplexed with data in a physical sidelink shared (PSSCH) transmission [FIG. 4; ¶0099, CSI feedback information is transmitted together with the data information via a PSSCH]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the additional teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.	
Although 3GPP1 in view of Zhang teaches, at last one processor configured to ... process the CSI, as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), determine a link between the CSI received and one or more instances of the CSI-RS instances based on at least one condition and process the CSI in accordance with the determined link.
However, Gao teaches, determine a link between the CSI received and one or more instances of the CSI-RS instances based on at least one condition [FIG. 5; ¶0085-0096, (network device 110) generates/determines DCI indicating timing information (including first time offset for transmitting CSI-RS and second time offset for transmitting CSI by the terminal device 120 offset) based on the first and second time offsets; note that the timing information of the first and second time offsets associated with the CSI-RS and the CSI, respectively is considered as the claimed link between the CSI received and one or more instances of the CSI-RS instances] and process the CSI in accordance with the determined link [FIG. 5; ¶0085-0096, (the network device 110) receives/processes the CSI based on the DCI configuration indicating the timing information; note that processing the CSI (by the network device 110) is implied].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang by including the above-mentioned features, as taught by Gao because it would provide the system with the enhanced capability of enabling for transmitting different CSI reports at different time offsets configured by network [¶0034 and 0059 of Gao].

Regarding claim 21, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 as set forth above, and Zhang further teaches, the CSI comprises at least a channel quality indicator (CQI) and a rank indicator (RI), as set forth above in claim 3.  

Regarding claim 22, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, wherein the at least one condition is based on a maximum time delay between transmission of a CSI-RS instance and a CSI transmission instance, as set forth above in claim 4.  

Regarding claim 26, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, "the first wireless device is configured to trigger the transmission of the CSI on the data channel" as set forth above, Gao further teaches, the transmission of the CSI ... with a time for the first wireless device to prepare the data channel transmission with the CSI [¶0059-0062, if X+Y<K2, note that a sum of X offset between DCI and A-CSI-RS and Y offset between A-CSI-RS and A-CSI is less than K offset between DCI and PUSCH, thus the transmission of the A-CSI is made with a time delay before the A-CSI transmission on the PUSCH is made].  

Regarding claim 27, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, generating CSI for one or more CSI-RS instances received within a window, as set forth above in claim 9. 

Regarding claim 28, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 27 and particularly, 3GPP1 further teaches, wherein the window is based on a maximum time delay between reception of a CSI-RS instance and a CSI transmission instance, as set forth above in claim 10.  

Regarding claim 38, claim 38 recites similar features to claim 19 without adding further patentable feature. Thus, claim 38 is rejected at least based on a similar rational applied to claim 19. 

Regarding claim 40, claim 40 recites similar features to claim 19 without adding further patentable feature. Thus, claim 40 is rejected at least based on a similar rational applied to claim 19. 

Regarding claim 42, 3GPP1 teaches, a computer readable medium having instructions stored thereon [section 2.2, UE1; note that every UE has a computer readable medium such as memory having instructions]. Thus, claim 42 is rejected at least based on a similar rational applied to claim 19. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Ko et al (US Publication No. 2016/0050006).

Regarding claim 11, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances.
	However, Ko teaches, generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a CQI (or CSI) as average CQI for a plurality of CSI-RS sets].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Ko et al (US Publication No. 2016/0050006) and further in view of Zhang’430 et al (US Publication No. 2020/0014430).

Regarding claim 12, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), generating a rank indicator (RI) as: a maximum RI estimated over the CSI-RS instances.
	However, Ko teaches, generating a RI as: a mean RI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a RI (or CSI) as average RI for a plurality of CSI-RS sets; note that the terms RI and CQI are collectively referred to as CSI]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].
	Further, 3GPP1 in view of Zhang and Ko does not explicitly teach (see, emphasis), generating a RI as a maximum RI.
	However, Zhang’430 teaches, generating a RI as a maximum RI [¶0464, maximum value of RI is obtained].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Ko with the additional teachings of Zhang’430 for “generating a RI as a maximum RI” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Aiba et al (US Publication No. 2018/0020429).

Regarding claim 13, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above, and 3GPP1 in view of Zhang further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], 3GPP1 in view of Zhang does not explicitly teach (see, emphasis) ... transmit CSI report(s) along with an indication of the number of CSI reports transmitted.  
	However, Aiba teaches, transmit CSI report(s) along with an indication of the number of CSI reports transmitted [¶0326, (terminal device) transmits information to indicate the number of CSIs when reporting the CSIs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang with the additional teachings of Aiba for “transmit CSI report(s) along with an indication of the number of CSI reports transmitted” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Sun et al (US Publication No. 20200383119).

Regarding claim 14, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "generating CSI based on one or more of the CSI-RS instances" as set forth above, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], transmit the number of CSI reports ...  multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH], 3GPP1 in view of Zhang does not explicitly teach (see, emphasis) ... transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE).  
	However, Sun teaches, transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE) [¶0137, transmit the number of pieces of CSI reported in the MAC CE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang with the additional teachings of Sun for “transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 15, 3GPP1 in view of Zhang and Sun teaches, all the limitations of claim 14, and Sun further teaches, a single MAC CE contains all of the CSI reports [¶0137, the MAC CE contains the number of pieces of CSI to be reported].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Han et al (US Publication No. 2019/0297519).

Regarding claim 17, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "the one or more CSI reports multiplexed ..." as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), one or more CSI reports are bit multiplexed.  
	However, Han teaches, one or more CSI reports are bit multiplexed [¶0165, two CSI reports are reported via 4 bit bitmap “0101”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang with the additional teachings of Han for “one or more CSI reports are bit multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Wu et al (US Publication No. 2020/0403677).

Regarding claim 18, although 3GPP1 in view of Zhang teaches, all the limitations of claim 1 and particularly, "the one or more CSI reports multiplexed ... " as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), one or more CSI reports are resource element (RE) multiplexed.  
	However, Wu teaches, one or more CSI reports are resource element multiplexed [¶0064, M CSI reports are transmitted in response to transmitting the CSI on the union set of RE sets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang with the additional teachings of Wu for “one or more CSI reports are resource element multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/0374730) and further in view of Song et al (US Publication No. 2021/0075486).

Regarding claim 23, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 as set forth above, 3GPP1 in view of Zhang and Gao does not explicitly teach (see, emphasis), receive radio resource control (RRC) signaling indicating a value of a time delay.
However, Song further teaches, wherein the receiver is further configured to receive radio resource control (RRC) signaling indicating a value of the maximum time delay, as set forth above in claim 5.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Gao with the additional teachings of Song for “receive radio resource control (RRC) signaling indicating a value of a time delay” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/0374730) and further in view of Ashraf et al (US Publication No. 2021/0392620).
Note: Ashraf claims priority of US Provisional Application No. 62/741,264 (hereinafter, “Ashraf’264) filed on 10/04/2018, thus Ashraf is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 09/17/2019. 

Regarding claim 24, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 22 and particularly, "the maximum time delay" and “transmit the CSI for a given CSI-RS instance” as set forth above, 3GPP1 in view of Zhang does not explicitly teach (see, emphasis), transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay.  
	However, Ashraf teaches, transmit CSI ... if a time between reception of that CSI-RS instance and a potential data transmission from the first wireless device to a second wireless device is less than or equal to a maximum time delay [FIGS. 3-4; ¶0088-0095, a selection window of CSI report contains a selected resource for CSI report transmission 320 and a selected resource for data transmission 330 (see, FIG. 3 of Ashraf as annotated below); note that since the CSI report is a response to a CSI-RS, there should a reception of the CSI-RS (i.e., reception of the CSI-RS) before or when the starting point (see, T1 at FIG. 3 of Ashraf as annotated below) of the selection window of CSI report 300 and the ending point (see, T2 at FIG. 3 of Ashraf as annotated below) of the window 300. Thus, an interval between the reception of the implied CSI-RS and T2 is considered as the claimed “maximum time delay”; further note that FIG. 3 of Ashraf as annotated below shows an interval between the reception of the implied CSI-RS and the starting point (see, T3 at FIG. 3 of Ashraf as annotated below) which is considered as the claimed “a time between reception of the CSI-RS instance and a potential data transmission. When the starting point (T3) of the data transmission 330 is less than the ending point (T2) of the window 300, the CSI report is transmitted (see, CSI report transmission 320)] (see also, Ashraf’264; FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang and Gao by including the above-mentioned features, as taught by Ashraf because it would provide the system with the enhanced capability of improving resource utilization by reducing problems associated with half-duplex, resource fragmentation and inter modulation distortion [¶0021 of Ashraf] (see also, Ashraf’264; ¶0046).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view of Ko et al (US Publication No. 2016/0050006).

Regarding claim 29, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above in claim 11, 3GPP1 in view of Zhang and Gao does not explicitly teach (see, emphasis), generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances.
However, Ko teaches, generating a channel quality indicator (CQI) as: a mean CQI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a CQI (or CSI) as average CQI for a plurality of CSI-RS sets].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang and Gao by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view of Ko et al (US Publication No. 2016/0050006) and further in view of Zhang’430 et al (US Publication No. 2020/0014430).

Regarding claim 30, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above, 3GPP1 in view of Zhang and Gao does not explicitly teach (see, emphasis), generating a rank indicator (RI) as: a maximum RI estimated over the CSI-RS instances.
	However, Ko teaches, generating a RI as: a mean RI estimated over the CSI-RS instances [¶0112, 0418 and 0427, generating a RI (or CSI) as average RI for a plurality of CSI-RS sets; note that the terms RI and CQI are collectively referred to as CSI]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Zhang and Gao by including the above-mentioned features, as taught by Ko because it would provide the system with the enhanced capability of minimizing increase of a CSI payload size [¶0194 of Ko].
	Further, 3GPP1 in view of Zhang, Gao and Ko does not explicitly teach (see, emphasis), generating a RI as a maximum RI.
	However, Zhang teaches, generating a RI as a maximum RI [¶0464, maximum value of RI is obtained].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang, Gao and Ko with the additional teachings of Zhang for “generating a RI as a maximum RI” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view of Aiba et al (US Publication No. 2018/0020429).

Regarding claim 31, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "generating one or more CSI reports for one or more of the CSI-RS instances" as set forth above in claim 13, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], 3GPP1 in view of Gao does not explicitly teach (see, emphasis) ... transmit CSI report(s) along with an indication of the number of CSI reports transmitted.  
	However, Aiba teaches, transmit CSI report(s) along with an indication of the number of CSI reports transmitted [¶0326, (terminal device) transmits information to indicate the number of CSIs when reporting the CSIs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Gao with the additional teachings of Aiba for “transmit CSI report(s) along with an indication of the number of CSI reports transmitted” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view of Sun et al (US Publication No. 20200383119).

Regarding claim 32, 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches " generating CSI based on one or more of the CSI-RS instances" as set forth above in claim 14, and 3GPP1 further teaches, generating individual CSI reports for a number of the CSI-RS instances [section 2.2; FIG. 5; see, 1st paragraph of page 6, the CSI report is transmitted/generated (within the valid CSI report window) in response to receiving the SCSI-RS from UE1], transmit the number of CSI reports ...  multiplexed with a physical sidelink shared channel (PSSCH) transmission [section 2.2; page 3; proposal 7, (the UE2) transmits the SCSI reports in response to at least one SCSI-RS over PSSCH; note that transmitting the SCSI reports over the PSSCH requires multiplexing the SCSI reports with the PSSCH], 3GPP1 in view of Gao does not explicitly teach (see, emphasis) ... transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE).  
	However, Sun teaches, transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE) [¶0137, transmit the number of pieces of CSI reported in the MAC CE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Gao with the additional teachings of Sun for “transmit the number of CSI reports in at least one media access control (MAC) control element (MAC CE)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Regarding claim 33, 3GPP1 in view of Zhang, Gao and Sun teaches, all the limitations of claim 32, and Sun further teaches, Sun further teaches, a single MAC CE contains all of the CSI reports [¶0137, the MAC CE contains the number of pieces of CSI to be reported].  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view Han et al (US Publication No. 2019/0297519).

Regarding claim 35, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 19 and particularly, 3GPP1 further teaches, "the one or more CSI reports multiplexed ..." as set forth above in claim 17, 3GPP1 in view of Gao does not explicitly teach (see, emphasis), one or more CSI reports are bit multiplexed.  
	However, Han teaches, one or more CSI reports are bit multiplexed [¶0165, two CSI reports are reported via 4 bit bitmap “0101”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Gao with the additional teachings of Han for “one or more CSI reports are bit multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Support of Unicast, Groupcast and Broadcast on the NR Sidelink” 3PGG TSG-RAN WG1 Meeting #94-Bis Cheongdu, China, October 2018 (Tdoc R1-1811591) (hereinafter “3GPP1”) in view of Zhang et al (US Publication No. 2021/0218511) and further in view of Gao et al (US Publication No. 2020/374730) and further in view of Wu et al (US Publication No. 2020/0403677).

Regarding claim 36, although 3GPP1 in view of Zhang and Gao teaches, all the limitations of claim 34 and particularly, 3GPP1 further teaches, "the one or more CSI reports multiplexed ..." as set forth above in claim 18, 3GPP1 in view of Zhang and Gao does not explicitly teach (see, emphasis), one or more CSI reports are resource element (RE) multiplexed.  
	However, Wu teaches, one or more CSI reports are resource element multiplexed [¶0064, M CSI reports are transmitted in response to transmitting the CSI on the union set of RE sets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Zhang and Gao with the additional teachings of Wu for “one or more CSI reports are resource element multiplexed” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469